Citation Nr: 1727670	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  01-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for chondromalacia patella with degenerative changes of the right knee (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and B.U.


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1987 to December 1987. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In November 2016, the Board remanded this claim, in addition to the Veteran's pending claim of entitlement to a total disability rating based on individual unemployability (TDIU), for further development.

In a May 2017 rating decision, the RO granted the Veteran's TDIU claim, effective August 22, 2010.  The Board finds that there is no present case or controversy for the Board to adjudicate with regard to the TDIU claim, and the Board will not address this issue at the present time.  Grantham v. Brown, 114 F.3d 1156, 1158-59   (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

At the Veteran's July 2016 videoconference hearing, the Veteran testified that his right knee disability had worsened since his last VA examination.  Therefore, the Veteran was afforded a new VA examination in October 2016 to evaluate the severity of his right knee disability.  The VA examiner conducted range of motion testing.

In November 2016, the Board found that the October 2016 VA examination was inadequate because it did not include the range motion testing results required by the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  Specifically, the Board found that the October 2016 VA examiner did not test for pain on both active and passive motion or in weight-bearing and nonweight-bearing conditions.  As the Board found that the October 2016 VA examination was inadequate, the Board remanded, in part, to afford the Veteran another VA examination and requested that the VA examiner perform range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing conditions.  

In December 2016, the Veteran was afforded a VA examination.  However, range of motion testing for both knees was not conducted due to Veteran's reported low back pain.  

As range of motion testing could not be completed due to a flare up of an unrelated condition, the Board finds that VA has not satisfied its duty to assist the Veteran, and that the examination should be rescheduled, at a time when his service-connected back condition is not in a state of flare up.  

Updated VA and private treatment records should also be obtained.  38 U.S.C.S 
§ 5103A (c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private medical providers who have recently treated him for his right knee disability.  After securing any necessary releases, the AOJ should request any relevant records.  Additionally, obtain and associate with the claims file all outstanding VA treatment records from August 1999 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA examination to evaluate his right knee disability.  If possible, this examination should be scheduled at a time when the service-connected back disability is not in a state of flare up, such that back pain prohibits range of motion testing of the knees.  The claims file should be made available to and be reviewed by the examiner prior to providing an opinion. 

The examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing conditions.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary for the Veteran's right knee disability, the examiner should clearly explain why that is so.  In addition, the examiner should indicate, if range of motion testing is not possible, whether such testing is the result of a flare up of the back condition, or whether the severity of the back condition generally prohibits such testing.

All objective and subjective symptoms should be reported in detail.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since August 1999) of the right knee disability in (1) active motion, (2) passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with the range of the opposite undamaged joint.  A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

Finally, the examiner should provide an opinion as to the functional limitations the Veteran has experienced as a result of his service-connected right knee disability and what impact, if any, those have on his occupational functioning. 

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

